Citation Nr: 1529626	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to additional VA education benefits under Chapter 33 of the post-9/11 GI Bill.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served in the United States Army from September 1988 to September 1991.  Thereafter, he served on active duty for training (ACDUTRA) in the Army National Guard from July 1997 to February 1998.  Afterwards, he served on active duty once more in the United States Army from November 1998 to April 2015.  His service includes deployment overseas in Iraq and his military decorations include the Joint Services Commendation Medal, the Army Commendation Medal, the Global War on Terrorism Service Medal, and the Iraq Campaign Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Buffalo, New York, Regional Processing Office of the Department of Veterans Affairs (VA), which determined that the Veteran was not entitled to payment of additional VA education benefits under Chapter 33 of the post-9/11 GI Bill.  The agency of original jurisdiction (AOJ) over the present appeal in the VA Regional Office in Baltimore, Maryland (RO).

The Board observes that in February 2015, during the pendency of this appeal, the Veteran appointed power of attorney to AMVETS via a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative.  The AOJ is respectfully advised to note this development with regard to all further adjudicative actions and correspondence.  

For the reasons discussed below, this appeal is REMANDED to the RO/AOJ.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

In his VA Form 9 Substantive Appeal, the Veteran expressed his desire to appear at a hearing before the Board to present evidence, oral testimony, and arguments in support of his appeal.  Pursuant to his request, he was scheduled to appear for a personal hearing at the Board's hearing facilities in Washington, D.C., in mid-June 2015.  However, prior to this hearing, personal correspondence dated in mid-May 2015 was received from the Veteran, in which he reported that he recently changed his address of residence to Trenton, New Jersey, and requested that his hearing before the Board be rescheduled for a later date at a venue that was geographically closer to his new address.  In this regard, he stated a preference for the VA Regional Office in Philadelphia, Pennsylvania.  The Board finds the Veteran's request to have his hearing rescheduled is both timely and shows good cause for doing so.  Accordingly, this case should be remanded to the RO/AOJ so that the Veteran may be contacted and asked to specify which type of hearing he desires (e.g., either a personal hearing at the RO before a traveling Veterans Law Judge, or a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.).  Thereafter, the Veteran should be scheduled for the requested hearing at the appropriate venue.     

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

Contact the Veteran and request that he specify what type of Board hearing he desires (e.g., either a personal hearing at the RO before a traveling Veterans Law Judge, or a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.).  Thereafter, schedule the Veteran for the requested Board hearing at the appropriate venue and notify the Veteran and his representative of the date, time, and location of the hearing.  All actions taken in this regard must be carefully documented and made a part of the record in the Veteran's claims file

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




